                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

Mark Bell,

      Plaintiff,
v.                                          ORDER
                                            Civil No. 18-2474 (MJD/ECW)
American Accounts & Advisers, Inc.,

      Defendant.



      Anthony P. Chester, Hyde & Swigart, Counsel for Plaintiff.

      Richard J. Malacko, Malacko Law Office, Counsel for Defendant.
_______________________________________________________________________

      The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Elizabeth Cowan Wright

dated November 15, 2018.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court will adopt the Report and Recommendation.

      IT IS HEREBY ORDERED that Plaintiff’s Motion for Attorney’s Fees [Doc.




                                        1
No. 8] is GRANTED in part and DENIED in part as follows: Plaintiff shall recover

from Defendant attorney’s fees and costs in the amount of $6,726.36.

      LET JUDGMENT BE ENTERED ACCORDINGLY



Dated: March 28, 2019

                                            s/ Michael J. Davis
                                            MICHAEL J. DAVIS
                                            United States District Court




                                        2
